Citation Nr: 0727768	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-32 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada

THE ISSUES

1. Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for additional disability, post-traumatic stress 
disorder, as a result of a sexual assault by a patient while 
the veteran was hospitalized at the Loma Linda VA Medical 
Center in 1985. 

2. Entitlement to service connection for disability of the 
thoracic spine.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to a rating higher than 10 percent for a 
seizure disorder. 

6. Entitlement to a total disability rating for compensation 
based on individual unemployability.

REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.
WITNESSES AT HEARING ON APPEAL

Veteran and R. C. 

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1965 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

Specifically, the appeal arises from a rating decision in 
April 2004, denying service connection for disability of the 
thoracic spine and the claim for increase for a seizure 
disorder, a rating decision in September 2005, denying 
disability compensation under 38 U.S.C.A. § 1151 and the 
claims of service connection for bilateral hearing loss and 
tinnitus, and a rating decision in April 2006, denying the 
claim for a total disability rating.

In February 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge and a transcript of the 
hearing is in the record. 

The claims of service connection for hearing loss and 
tinnitus and the claim for increase for a seizure disorder 
and the claim for a total disability are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The additional disability, post-traumatic stress disorder, 
claimed as the result of a sexual assault by a patient while 
the veteran was hospitalized at the Loma Linda VA Medical 
Center in 1985, was not due to VA hospital care, that is, 
medical services rendered in the course of VA 
hospitalization. 

2. A disability of the thoracic spine disability was not 
affirmatively shown to have been present in service, 
arthritis of the thoracic spine was not manifest to a 
compensable degree within one year of separation from 
service, and the disability of the thoracic spine, arthritis, 
first documented after service beyond the one-year 
presumptive period for arthritis as chronic disease, is 
unrelated to an injury, disease, or event of service origin. 


CONCLUSIONS OF LAW

1. The criteria for establishing VA disability compensation 
for additional disability, post-traumatic stress disorder, 
under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.361 
(2006). 

2. A disability of the thoracic spine to include arthritis 
was not incurred in or aggravated by service and arthritis of 
the thoracic spine may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim under 38 U.S.C.A. § 1151, because the law and 
not the evidence is dispositive, the VCAA is not applicable.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

On the claim of service connection for a disability of the 
thoracic spine, the RO provided pre- and post- adjudication 
VCAA notice by letters, dated in January 2004 and in March 
2006.  

The veteran was informed of the evidence needed to 
substantiate the claim of service connection, including on a 
secondary basis, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service and that the claimed disability 
was caused or aggravated by a service-connected disability.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
as well as notified that she could submit private medical 
records or authorize VA to obtain private medical records on 
her behalf.  The veteran was asked to submit any evidence 
that would include that in her possession.  The notice 
included the degree of disability assignable and the 
provision for the effective date of the claim, that is, the 
date of receipt of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection). 

To the extent that the degree of disability assignable and 
the provision for the effective date were provided after the 
initial adjudications of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  As the claim of service connection 
is denied, no disability rating or effective date can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error as to degree of disability assignable and 
the provision for the effective date.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and VA records as well as private records and has 
afforded the veteran a VA examination on the claim of service 
connection for a disability of the thoracic spine.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim 
are required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim under 38 U.S.C.A. § 1151 

The veteran contends that she was sexually assaulted by a 
patient while she was hospitalized at the Loma Linda VA 
Medical Center for evaluation of her service-connected 
seizure disorder and as a result of the attack she has 
post-traumatic stress disorder. 

The veteran's claim under 38 U.S.C.A. § 1151 was received at 
the RO in October 2003.   

For a claim received by VA after October 1, 1997, to 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part, resulted in additional disability, it must be 
shown the VA was furnishing hospital care and that such care 
was the proximate cause of the veteran's additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under Chapter 17 of Title 38 of the United States Code, which 
governs VA's provision of medical services, the term 
"hospital care" includes medical services rendered in the 
course of the hospitalization.  The term "medical services" 
includes examination and treatment.  38 U.S.C. § 1701(5) and 
(6). 

VA record shows that in January 1985 the veteran was 
hospitalized at the Loma Linda VA Medical Center for 23 days 
for observation and evaluation of the service-connected 
seizure disorder. The summary of hospitalization does not 
contain any documentation of an assault. 

VA records, dated in July 2004, disclose that the veteran 
reported a history of sexual assault by a patient at the Loma 
Linda VA Medical Center, where she was being treated for a 
seizure disorder.  The diagnosis was non-combat, post-
traumatic stress disorder due to sexual trauma at a VA 
facility.  

For the purpose of compensation under 38 U.S.C.A. § 1151 the 
disability must result from VA hospital care, that is, 
medical services rendered in the course of the 
hospitalization, which includes examination and treatment.  
38 U.S.C. § 1701(5) and (6). 

A sexual assault would not constitute medical examination or 
treatment within the meaning of 38 U.S.C. A. § 1151 and would 
not provide a basis for compensation. Where as here the 
alleged assault was by a patient, the assault was 
coincidental with VA hospital care and not the direct result 
of the hospital care provided by VA in the form of a medical 
examination or treatment.  VAOPGCPREC 07-97 (distinguishing 
the statutory language of 38 U.S.C.A. § 1151, pertaining to 
VA "hospitalization" before October 1, 1997, and VA 
"hospital care" after October 1, 1997); and VAOPGCPREC 01-
99 (holding that a sexual assault by a VA physician did not 
constitute medical treatment or examination within the 
meaning of 38 U.S.C.A. § 1151 before October 1, 1997).  The 
analysis remains the same as to what constitutes VA medical 
treatment or examination under either the pre-October 1, 
1997, version of 38 U.S.C.A. § 1151 or the current version of 
38 U.S.C.A. § 1151, which applies here.  

As the claimed sexual assault in this case was coincident 
with VA hospital care and not the result of VA hospital care, 
that is, medical services, examination or treatment, in the 
course of the hospitalization, the claim lacks legal merit 
under 38 U.S.C.A. § 1151 and must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit). 




Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Where a veteran served continuously for ninety days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Disability of the Thoracic Spine 

The service medical records show the veteran was involved in 
a motor vehicle accident in which her head struck the 
windshield, but the records, including the separation 
examination, contain no complaint, finding, history, or 
treatment of an abnormality of the thoracic spine.  

After service, private medical records first document 
degenerative changes of the thoracic spine by MRI in June 
2002.  

In November 2003, S.A.W., MD, stated that veteran had 
progressive problems with her spine and she had a mid-
thoracic spinal cord dysfunction with a cystic lesion.  The 
physician recommended that the veteran have complete 
evaluation by VA.  

VA records show that in October 2005 history included spinal 
cord problems related to a 1965 motor vehicle accident.

On VA examination in May 2005 for the purpose of determining 
the etiology of the disability of the thoracic spine, the 
examiner stated that the veteran had neurologic abnormalities 
unrelated to the motor vehicle accident during service.  The 
examiner noted that radiographic studies had not revealed any 
bony injuries or abnormalities that could be attributed to 
direct trauma as a result of the accident in service. The 
examiner stated that the multilevel osteoarthritic changes in 
the thoracic spine common in aging individuals without any 
abnormality involving the spinal cord or neurological 
systems.  The examiner, an orthopedic surgeon, expressed the 
opinion that there were no orthopedic injuries involving the 
thoracic spine as a result of the incident in service. 

Analysis 

On the basis of the service medical records, disability of 
the thoracic spine was not affirmatively shown to have had 
onset during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

And although the service medical records do not document an 
injury of the thoracic spine, the veteran was involved in a 
vehicle accident.  And the veteran is competent to describe 
an injury to include a back injury.  But as the service 
medical records lack the documentation of the combination of 
manifestations sufficient to identify a disability of the 
thoracic spine and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service medical records, then 
a showing of continuity of symptomatology after service is 
required to support the claim.

After service, disability of the thoracic spine was first 
documented by MRI in 2002. The absence of complaints of 
thoracic back pain from 1965 to 2002 is evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  

Also, the initial documentation of a disability of the 
thoracic spine to include arthritis in 2002 is well beyond 
the one-year presumptive period for manifestation of 
arthritis as a chronic disease under 38 U.S.C.A. § 1137; 
38 C.F.R. §§ 3.307, 3.309. 

Although the veteran is competent to describe symptoms of an 
injury and as it does not necessarily follow that there is a 
relationship between the symptoms described by the veteran 
and the current disability of the thoracic spine, medical 
evidence is required to demonstrate any such relationship.  
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  And as for 
service connection based on the initial documentation of the 
disability after service under 38 C.F.R. § 3.303(d), medical 
evidence of an association or link between the current 
disability of the thoracic spine and an established injury of 
service origin is required to substantiate the claim. 

As for the statement of S.A.W., MD, that the veteran had 
progressive problems with her spine and that she had a mid-
thoracic spinal cord dysfunction with a cystic lesion, the 
physician did not express an opinion that the lesion was the 
result of trauma.  In the absence of a nexus opinion the 
statement is not probative of the question of medical 
causation. 

As for the history of spinal cord problems related to a 1965 
motor vehicle accident, noted in a VA record, history 
recorded by a medical professional, unenhanced by any 
additional medical comment, is not competent medical evidence 
to substantiate the claim.   LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

As for the veteran's statements and testimony, relating her 
current disability of the thoracic spine to an in-service 
injury, once the veteran goes beyond the description of 
symptoms of an injury to expressing an opinion that involves 
a question of a medical causation, competent medical evidence 
is required to substantiate the claim because the question of 
medical causation is not capable of lay observation.  
Jandreau v. Nicholson, No. 07-7092, 2007 WL 1892301 (Fed. 
Cir. July 3, 2007).  

As the veteran as a layperson is not competent to offer an 
opinion on a question of medical causation, her statements 
and testimony do not constitute favorable evidence to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993). 

The remaining evidence opposes, rather than supports, the 
claim, that is, the opinion of a VA orthopedic surgeon who 
stated that there was no orthopedic injury involving the 
thoracic spine as a result of the accident in service.

As the Board may consider only independent medical evidence 
to support its findings on a question involving medical 
causation, which can not be established by lay evidence, and 
as there is no favorable medical evidence to support the 
claim for the reasons articulated, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Disability compensation under 38 U.S.C.A. § 1151 for 
additional disability, post-traumatic stress disorder, as a 
result of a sexual assault by a patient while the veteran was 
hospitalized at the Loma Linda VA Medical Center in 1985, is 
denied. 

Service connection for a disability of the thoracic spine to 
include arthritis is denied. 





REMAND

As for service connection for hearing loss and tinnitus, VA 
records show that in May 2005 the veteran complained of 
hearing loss and tinnitus, which the examiner related to 
acoustic trauma in the 1960s.  In June 2005 the veteran was 
referred for an audiology examination and in April 2006 the 
veteran's problem list included sensorineural hearing loss 
and tinnitus, but the results of the audiology test are not 
in the file. 

On the claim for increase for a seizure disorder, the veteran 
submitted additional evidence and did not waive the right to 
have the evidence initially reviewed by the RO. 

The claim for a total disability rating is deferred until the 
claims of service connection and the claim for increase are 
completely development. 

Accordingly, under the duty to assist, further evidentiary 
development is needed and the claims are REMANDED for the 
following action:

1. Obtain the report of the VA audiology 
examination that was requested in June 
2005.  If there is no such report or the 
report does not include an opinion as to 
the etiology of hearing loss and 
tinnitus, if present, schedule the 
veteran for a VA examination to determine 
whether it is at least as likely as not 
that any current hearing loss or 
tinnitus, if present, is etiologically 
related to the claimed noise exposure 
during service.  The claims folders must 
be made available to the examiner.



In formulating the opinion, the examiner 
is asked to comment on the clinical 
significance that complaints of hearing 
loss and tinnitus were first document 
more than 35 years after service. 

Also the examiner is asked to consider 
that the term "at least as likely as not" 
does not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  If the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state.

2. Schedule the veteran for a VA 
examination to determine the type and 
frequency of the veteran's seizure 
disorder. The claims folders must be made 
available to the examiner.  The 
examination is asked to determine whether 
an electroencephalogram is necessary to 
confirm seizure activity and, if so, the 
examination should include such a study. 

3. After the above development has been 
completed adjudicate the claims.  If any 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


